Citation Nr: 0815402	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-04 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD) and, if so, whether service connection may be 
granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran had active military service from December 1967 to 
September 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) regional office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a March 2004 
rating decision, of which the veteran was informed by letter 
in March 2004.

2.  The veteran filed a notice of disagreement with the 
denial of service connection for PTSD in April 2004.

3.  The RO issued a statement of the case concerning the 
denial of service connection for PTSD in February 2005.

4.  The veteran filed a substantive appeal concerning the 
denial of service connection for PTSD in August 2005.

5.  The RO informed the veteran by letter in January 2006 
that the substantive appeal filed in August 2005 was not 
timely, and of his right to appeal this decision.

6.  The veteran did not appeal the determination that the 
August 2005 appeal was not timely.

7.  Evidence received since the March 2004 denial of service 
connection for PTSD relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant of the evidence previously considered and raises a 
reasonable possibility of substantiating the claim.

8.  The veteran did not engage in combat with the enemy.

9.  The record does not contain a verified stressor.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran participate in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In this case, the veteran's claim for service connection for 
PTSD was denied in a March 2004 rating decision, of which he 
was informed that same month.  He filed a notice of 
disagreement (NOD) in April 2004, and the RO issued a 
statement of the case (SOC) in February 2005.  The 
substantive appeal was received in August 2005.  In January 
2006, the RO informed the veteran that his "notice of 
disagreement" with the March 2004 notice was not timely, and 
that the decision that his appeal was not timely filed is, 
itself, appealable.  He was also informed that the document 
filed in August 2005 would be accepted as a new claim for 
service connection for PTSD.  The veteran did not appeal the 
decision that the appeal filed in August 2005 was not timely.  
Hence, the March 2004 rating decision is final, and new and 
material evidence must be received to reopen the claim for 
service connection for PTSD.

Although the rating decision in March 2006 that is the 
subject of this appeal did not reopen the veteran's claim, 
the RO did reopen the claim later, as discussed in the 
January 2007 SOC.  Nonetheless, the Board, in the first 
instance, must rule on the matter of reopening a claim.  The 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this instance, 
the Board agrees that the record contains new and material 
evidence that reopens the claim.  

The RO denied the claim in 2004 on the basis that there was 
no description of a stressor event and no diagnosis of PTSD.  
The evidence received since then includes VA treatment 
records dated in October and November 2006 containing a 
diagnosis of PTSD, and statements from the veteran - 
including statements in Vet Center records and testimony 
given before the Board in October 2007 - concerning alleged 
stressor events.  This evidence relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant of the evidence of record in 2004, 
and raises a reasonable possibility of substantiating the 
claim.  Thus, the claim for service connection for PTSD is 
reopened.

In the January 2007 SOC, the RO also concluded that the 
reopened claim could not be granted, informing the veteran, 
in part, that he had not provided specific events that could 
be identified and/or corroborated as a stressor and that 
relevant specific information must include location, date 
(within a 2-month period), unit assignment, and rank and last 
name of any casualties.  

Corroboration of a claimed stressor event is needed because 
the veteran did not engage in combat with the enemy.  His 
service personnel records show that he served in the Republic 
of Vietnam from September 1968 to September 1969.  His 
principle duty was as "Student Americal Combat Center" 
beginning in October 1968, and as "Frist Cook" "Hq & Co A 
23d Med Bn USARPAC" beginning later in October 1968 until he 
returned to the United States.  The Vet Center records state 
that the veteran reported no exposure to combat, although at 
night he could see the tracers from firefights, and he 
reported that taking "incoming" and mortars was common.  He 
described a "near miss" in which a mortar round hit the 
mess hall; he injured his toe in this incident.  He also 
reported that the mess hall had been close to both the 
hospital and the helicopter pad.  He could see the wounded 
being unloaded, ambulatory patients would come through the 
mess hall, and he would "chip in" at the hospital at times.  
At his hearing, the veteran was unable to provide a two-month 
time period for the mortar incident in which he had injured 
his toe; he estimated that it might have occurred about five 
months before he separated from service.  He also described 
an incident in which he had been awakened and told that the 
enemy had gotten inside the perimeter, but he was not sure 
whether the enemy had, in fact, done so.  He estimated that 
this might have occurred about three months after his arrival 
in Vietnam.  Unfortunately, the veteran's testimony did not 
provide the information needed to attempt to verify his 
reported stressor incidents.  Lacking such information, and 
lacking verification of a claimed stressor event, the claim 
for service connection for PTSD cannot be granted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, a January 2006 letter gave the veteran 
information concerning the definition of new and material 
evidence, the date of the prior denial of service connection 
and basis for the prior denial of his claim, and the evidence 
necessary to reopen the claims for service connection, as 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006), as well 
as the general information concerning what was needed to 
substantiate a claim for service connection, what he should 
provide, and what VA would obtain.  This letter also advised 
him to give VA the pertinent evidence in his possession.  The 
veteran was given the specific notice required by Dingess, 
supra, in March 2006, shortly after the Dingess opinion was 
issued by the Court.  The January 2006 notice was before the 
adverse rating decision that is the subject of this appeal.  
Although the elements of notice required by Dingess were 
given with the notice of the denial of the claim in March 
2006, the Board concludes that the veteran was not prejudiced 
by the timing of this part of the notice, as he has since had 
ample time to present information and evidence concerning 
these elements.  Moreover, neither the effective date of an 
award nor the disability evaluation to be assigned arises in 
this instance, as service connection is being denied.  

The Board also concludes that VA has met its duty to assist 
the claimant in substantiating his claim.  Unfortunately, he 
is unable to provide the specific information needed to 
attempt to verify his non-combat stressor events.  VA has 
obtained all the pertinent evidence of which it has received 
information.  An examination is not required, as the absence 
of a verified stressor for this veteran who did not engage in 
combat with the enemy precludes granting the claim for 
service connection for PTSD.  


ORDER

The claim for service connection for PTSD is reopened and 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


